Citation Nr: 1451041	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-12 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, variously claimed as a major depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.W.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from September 1966 to September 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2014, the Veteran and J.W. testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Psychiatric Disorder

The Veteran asserts that he has a psychiatric disorder, variously claimed as a major depressive disorder and PTSD, due to his guilt over the deaths of friends and classmates who died in Vietnam, although the Veteran did not go.  See Board hearing transcript at pages 3-4 and May 2011 notice of disagreement and statement.  

VA and non-VA medical records include diagnoses of depression (in a September 1992 private report and June 2009 and January 2012 VA medical records), and an anxiety disorder, not otherwise specified (NOS) (in a May 2010 VA medical record).

In a June 2014 statement, a VA psychiatric-mental health nurse practitioner reported that the Veteran was treated for depression since June 2009.  The Veteran had significant guilt as he talked with other veterans and was told he was lucky he did not go to Vietnam.  The Veteran lost high school classmates.  He had difficulty with survivors' guilt, insomnia, and depression.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d)  (West 2002 & Supp. 2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.

The record contains competent evidence of a psychiatric disorder.  The June 2014 statement from the VA psychiatric-mental health nurse practitioner and the Veteran's reports suggest that the disorder may be related to service.  An examination is needed to determine whether the depression is related to a disease or injury in service.

Records 

The Veteran has verified active service in the United States Army from September 1966 to September 1968.  The claims file contains an Honorable Discharge certificate showing that he was discharged from the United States Army in September 1972.  It is unclear if he was discharged from Reserve service.  All his periods of active and inactive duty, including Reserve service should be verified, and additional service treatment records should be obtained.

A December 1992 letter from the Fund Administrator of the Laborers National Pension Fund indicates that doctors' reports showed that the Veteran was permanently disabled and that his file was referred to the Pension Department to process for a disability pension.  Efforts should be made to obtain all medical records considered in conjunction with the Veteran's grant of a disability pension.  38 C.F.R. § 3.159(c).

The claims file includes letters to the Veteran from the Social Security Administration (SSA), dated in July 2003 and May 2004, that suggest he received SSA disability benefits, although a November 2009 letter notes his entitlement to retirement benefits.  However, the SSA decision and a complete copy of the Veteran's SSA records have not been associated with the claims file.  The records considered by the SSA in its award of disability benefits must be obtained prior to consideration of the Veteran's claim.  38 C.F.R. § 3.159(c) (2 (2014); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Recent medical records regarding the Veteran's treatment at the VA Colorado Springs Community Based Outpatient Clinic (CBOC), dated since May 2013, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Confirm the dates and type(s) of the Veteran's military service, including any Reserve service, between September 1968 and September 1972.  Obtain his service treatment records for the period from September 1968 to September 1972. 

Efforts to obtain these records must continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.  The courts have held that a single request for records is insufficient.

If service treatment records are not available, search alternate sources for these records.

All efforts to obtain service treatment records and search alternate sources should be documented in the claims folder.

2. Obtain the SSA disability decision, all records considered in conjunction with its decision and any subsequent determinations regarding the Veteran. 

3. Contact the Laborers National Pension Fund, P.O Box 2051, Dallas Texas 75221, and request all medical records considered in the Veteran's 1992 grant of disability pension benefits.  

4. Obtain all medical records regarding the Veteran's treatment at the VA Colorado CBOC, dated since May 2013, and from any additional VA and non-VA medical provider identified by him.  

If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

5. After completing the development requested above, schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disability, including depression or an anxiety disorder, NOS, is related in whole or part to stressors or other disease or injury in service.  The claims folder, including this remand, should be considered in the completed examination report or addendum. 

a. The examiner should identify all current psychiatric diagnoses, including depression, anxiety disorder, NOS, or another psychiatric disability (any such disability shown on examination and in clinical records dated since 2010). 

b. For each current psychiatric disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current (present at any time since 2010) psychiatric disabilities, in whole or part, had their onset in service, or are otherwise the result of a disease or injury in service. 

c. If the examiner finds that the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specify the stressor(s) supporting the diagnosis. 

d. In formulating the requested opinions, the examiner should specifically acknowledge and discuss the documented diagnoses of depression and an anxiety disorder, NOS.

e. The examiner should provide reasons for this opinion.  The examiner should discuss the Veteran's post service reports of symptoms, including the June 3, 2014 statement from the VA psychiatric-mental health nurse practitioner (to the effect that the Veteran had difficulty with survivors' guilt). 

The Veteran is competent to report symptoms and observable history.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained. 

Additionally, if the examiner rejects the Veteran's statements, he or she should provide reasons for doing so.  The absence of supporting medical evidence in the service or post-service treatment records is not a sufficient reason for rejecting a Veteran's reports. 

6. Readjudicate the Veteran's service connection claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure. 

No action is required of the Veteran until he is notified by the RO/AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



